DETAILED ACTION
This application is in response to an argument and amendments made by applicant filed on February 17th, 2022. Claims 1-4 and 8-14 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed and claims the benefit of priority from the prior Japanese Patent Application No. 2017-205785, filed on October 25, 2017, the entire contents of which are incorporated herein by reference. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on the 17th of April, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The corrected drawings were received on February 17th, 2022.  These drawings are acceptable.

Claim Objections
Claim 10 is objected to because of the following informalities:  on page 8 lines 10-12, claim 10 has an improper punctation:
“…the feature point in the observed image.
wherein the invariance of the feature point is estimated...”
The period between “image” and “wherein” implies that these limitations are part of separate claims yet they are likely not meant to be. Applicant is recommended to change the period to a comma or a similarly fitting punctuation. For the sake of 103 analysis examiner has interpreted this as being two elements of the same claim (claim 10) and not as elements of separate claims.
Appropriate correction is recommended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “map generator” in claim 1. 
While applicant has argued against the interpretation of these limitations being interpreted under 112(f), applicant’s arguments were not persuasive as stated below in the section titled “Response to Arguments”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification reveals that the previous interpretation of the “map generator” having corresponding structure in paragraph 0068 of the specifications was improper; however there does not appear to be corresponding structure for the “map generator” as it is taken to be computer implemented 112(f) limitation and is thus an algorithm.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f)  (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 10-14 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
“map generator” in claim 1.
“object recognition circuitry” in claim 1.
“invariance estimating circuitry” in claim 1.
“feature point collation circuitry” in claim 10.
“self-position estimating circuitry” in claim 10.
It is noted that paragraph 0157 on pages 59-60 of the specification does recite “[a] series of processes [including the ones performed by the circuitry recited in the amended claims] described above can be performed by hardware, or can be performed by software. In a case where the series of processes are performed by software, programs configuring the software are installed in a computer. Herein, examples of the computer include a computer incorporated in dedicated hardware, and a computer capable of performing various functions while being installed with various kinds of programs, for example, a general-purpose computer.”. For the limitations with “circuitry”, this is insufficient evidence “to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention” as there is no recitation of the terms “circuit” or “circuitry” throughout the original specification. For the “map generator”, this this is insufficient evidence “to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention” as there is no recitation of corresponding structure for the limitation as it is being interpreted under 112(f).
Any claim not mentioned is included based on dependency.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 10-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitation “map generator” in claim 1 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation of “map generator” is being interpreted as a computer-implemented means-plus-function claim and the specification does not discloses corresponding algorithm associated with a computer or microprocessor for the map generator. As stated in the MPEP 2181(II)(B): “In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.” Furthermore, “Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not mentioned is included based on dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Pub. No 20130216098 A1), hereinafter Hasegawa, and further in view of Ramos et al. ("Recognising and Modelling Landmarks to Close Loops in Outdoor SLAM"), hereinafter Ramos, and in further view of Karlsson et al. (US Pub. No 20040167688 A1), hereinafter Karlsson.
Regarding claim 1, Hasegawa teaches an image capturer that captures at least a reference image ahead of a map generation moving body (examiner interprets that an image acquisitions unit for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.); a feature point detector that detects a feature point in the reference image used for self-position estimation of a moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); an invariance estimating circuitry that estimates invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); a map generator that generates… based on the feature point for the self-position estimation of the moving body (Hasegawa: Para. 0018, 0065, and 0073; "...a map generation step of generating a local metrical map as a hybrid map including the invariant feature quantity and the distance information." "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), the invariance estimating circuitry further totalizes invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place”.” “The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to an object recognition circuitry that performs a recognition process of an object in the reference image, wherein the invariance estimating circuitry estimates the invariance of the feature point based on a kind of the object to which the feature point belongs, and that the map generator generates and registers a key frame.
In a similar field, Ramos teaches an object recognition circuitry that performs a recognition process of an object in the reference image (Ramos: Para. 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."), and wherein the invariance estimating circuitry estimates the invariance of the feature point based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of improving navigation based on object recognition in previously visited locations.
In a similar field, Karlsson teaches a map generator that generates and register a key frame based on the feature point for the self-position estimation of the moving body (examiner interprets that a key frame of a location with an unchanging landmark is the same as an image used as a reference frame for the same) (Karlsson: Para. 0089 and 0136; "In one embodiment, where the robot 502 moves as the images are taken for the perspective views for the computation of the displacements r.sub.1, r.sub.2, and r.sub.3, the displacements from the robot 502 to the features are referenced to the first image in a three-image set. However, it will be appreciated that any identifiable reference frame can be used as the reference. For example, the other images in the image set can also be used as the reference, so long as the image used as the reference is consistently selected." "In one embodiment, the VSLAM system m discontinues adding new landmarks to the database at least partly in response to a landmark creation decay rate, i.e., a determination that over a period of time, fewer and fewer new landmarks are being identified... For example, in a relatively static environment under relatively constant lighting conditions, the rate at which landmarks are created will typically be highest in the beginning before many landmarks have been created. After the area has been partially mapped by the creation of landmarks, i.e., the addition of landmarks to the database, the visual front end less frequently attempts to create landmarks.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, and to modify the map generator from Hasegawa to include a generated and registered reference image, as taught by Karlsson, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Regarding claim 2, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the map generator extracts the reference image used for the key frame based on invariance of the reference image based on the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF.").
Regarding claim 3, Hasegawa, Ramos, and Karlsson remain applied as in claim 2 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 2, wherein the map generator extracts the reference image used for the key frame based on an invariance score that is obtained by totalizing an invariance score indicating the invariance of the feature point for each reference image and indicates the invariance of the reference image (Hasegawa: Para. 0065 and 0110; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "When the current place was visited once in the past, a local metrical map must have been already constructed. A PIRF in that position has been stored in the local metrical map. The robot apparatus calculates a PIRF at each timing (node) when successive images are captured, and determines whether or not the calculated PIRF matches any stored PIRF of each node. For example, when 90% or more of feature quantities match, it can be determined that the position was visited in the past.").
Regarding claim 4, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the map generator extracts the feature point used for the key frame based on the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF.").
Regarding claim 14, Hasegawa, Ramos, and Karlsson remain applied as in claim 1 and Hasegawa goes on to further teach [t]he information processing apparatus according to claim 1, wherein the key frame includes data indicating a position in an image coordinate system and a feature amount of each feature point detected in the reference image and a position and posture of the map generation vehicle in a world coordinate system when the reference image is captured (Hasegawa: Para. 0068 and 0086; "The distance information acquisition unit 15 calculates distance information corresponding to each invariant feature quantity based on a position (coordinates or the like) of the robot at each point in time when the successive images are obtained. The map generation unit 16 generates a local metrical map as a hybrid map including this invariant feature quantity and the distance information." "A PIRF is calculated from a SIFT of successive images at each point in time. Further, a 3D-PIRF is calculated from the position (coordinates) and the posture (angle) of a moving body such as a robot at each point in time, odometry, and observation values of the feature points observed from moving body at each point in time (angle of feature point with respect to moving body).").
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa, and further in view of Ramos.
Regarding claim 8, Hasegawa teaches [a]n information processing method comprising: capturing at least a reference image ahead of a map generation moving body (examiner interprets that an image acquisitions unit for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.); detecting a feature point in the reference image used for self-position estimation of a moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); estimating invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); and generating and registering a key frame based on the feature point and the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the method further comprises totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place".” "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), wherein a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to performing a recognition process of an object in the reference image, and the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches performing a recognition process of an object in the reference image (Ramos: Section 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."); and wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Regarding claim 9, Hasegawa teaches [a] non-transitory computer readable memory device that includes instructions that when executed by a processor cause the processor to perform a method, the method comprising: capturing at least a reference image ahead of a map generation moving body (examiner interprets that an image acquisitions unit for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.); detecting a feature point in the reference image used for self-position estimation of a moving body (Hasegawa: Para. 0018; "A local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); estimating invariance of the feature point (Hasegawa: Para. 0018; "...an invariant feature quantity calculation step of calculating an average of matched local feature quantities among a predetermined number of successive images in the feature quantity matching step as an invariant feature quantity…"); and generating and registering a key frame based on the feature point and the invariance of the feature point (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the method further comprises totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF."), wherein a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to the method performed by the processor comprising: performing a recognition process of an object in the reference image, and wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches performing a recognition process of an object in the reference image (Ramos: Section 2; "The system is trained to recognise common static outdoor landmarks, such as trees, which directly eliminates the problem of operating in dynamic environments."); and wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the object recognition process from Hasegawa with the object recognition system, as taught by Ramos, for the benefit of for the benefit of improving navigation based on object recognition in previously visited locations.
Regarding claim 10, Hasegawa teaches [a] moving body comprising: an image capturer that captures an observed image ahead of a moving body (examiner interprets that an image acquisitions unit for a moving robot would capture images of the robot's surroundings including what is ahead of the robot) (Hasegawa: Para. 0068; The successive image acquisition unit 11 obtains successive images that are successively taken while a moving body such as a robot is moving.); a feature point detector that detects a feature point in an observed image (Hasegawa: Para. 0017-0018; "...A map generation method according to the present invention includes: a successive image acquisition step of obtaining successive images that are successively taken while a moving body is moving; a local feature quantity extraction step of extracting a local feature quantity at each feature point from the successive images obtained in the successive image acquisition step…"); a feature point collation circuitry  that performs collation between a feature point in a key frame generated based on the feature point and invariance of the feature point and the feature point in the observed image (Hasegawa: Para. 0065, 0073, and 0135; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "The control unit 51 includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), an interface for radio communication, and the like, and controls various operations of the robot 50.Further, this control unit 51 includes a map generation module 41 that generates a hybrid map, for example, by analyzing video images obtained by the camera 61 according to a control program stored in the ROM..."); and a self-position estimating circuitry that performs self-position estimation to determine a position and posture of the moving body in a world coordinate system based on a collation result between the feature point in the key frame and the feature point in the observed image (Hasegawa: Para. 0086 and 0135; "A PIRF is calculated from a SIFT of successive images at each point in time. Further, a 3D-PIRF is calculated from the position (coordinates) and the posture (angle) of a moving body such as a robot at each point in time, odometry, and observation values of the feature points observed from moving body at each point in time (angle of feature point with respect to moving body)." "The control unit 51 includes a CPU (Central Processing Unit), a ROM (Read Only Memory), a RAM (Random Access Memory), an interface for radio communication, and the like, and controls various operations of the robot 50. Further, this control unit 51 includes a map generation module 41 that generates a hybrid map, for example, by analyzing video images obtained by the camera 61 according to a control program stored in the ROM, a route planning module 42 that performs route planning based on the generated hybrid map, a navigation module 43 that performs navigation according to the route plan when a start point and an end point are provided..."), the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change"), and the key frame is generated based on totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image (Hasegawa: Para. 0065 and 0073; "The PIRF is originally a feature point on an image that is extracted from the image... Further, the PIRF is a feature quantity that is not extracted from a single image, but is extracted from a plurality of a series of successive images." "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), wherein a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame (Hasegawa: Para. 0073; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF."), and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change.").
Hasegawa is silent to the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs.
In a similar field, Ramos teaches wherein the invariance of the feature point is estimated based on a kind of the object to which the feature point belongs (Ramos: Section 1; "Data association is performed using both pose estimation of the landmarks from SLAM and their appearance information.") for the benefit of incorporating object recognition in the invariance detection of a feature point.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify invariance detection from Hasegawa with the object recognition software, as taught by Ramos, for the benefit of incorporating object recognition in the invariance detection of a feature point.
Regarding claim 11, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the feature point collation circuitry performs the collation between the feature point in the key frame and the feature point in the observed image while weighting based on invariance of the feature point in the key frame (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF.").
Regarding claim 12, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the feature point collation circuitry performs the collation between a feature point whose invariance is more than or equal to a predetermined threshold among a plurality of the feature points in the key frame and the feature point in the observed image (Hasegawa: Para. 0073, 0079, and 0082; "To put it simply, it is a technique in which: matching of local features is performed among successive images; matched features successively obtained among a predetermined number of images are selected; and in the selected feature, the average of all the features that are matched with that feature is extracted/described as a feature quantity PIRF." "Next, a successive feature quantity select unit (not shown) selects successive feature quantities. Firstly, it is determined how many m.sub.q.sup.i.fwdarw. are used to obtain successive feature quantities. This number of m.sub.q.sup.i.fwdarw. is also called "window size w" in this specification. Further, a set of m.sub.q.sup.i.fwdarw. included in this window size w is called "sub-place"." "The invariant feature quantity calculation unit 14 calculates the average of matched local feature quantities within the sub-place that is the same window group. A PIRF dictionary is constructed by vectors composed of these average values. Then, (n.sub.i-w+1) sub-place PIRF dictionaries (D.sub.j.sup.i, j.ltoreq.n.sub.i-w+1) extracted from all of the (n.sub.i-w+1) sub-places are registered in a PIRF dictionary (D.sup.i). The average of matched local feature quantities which constitute this PIRF dictionary is the PIRF.").
Regarding claim 13, Hasegawa and Ramos remain applied as in claim 10 and Hasegawa goes on to further teach [t]he moving body according to claim 10, wherein the invariance of the feature point indicates a degree in which the feature point is less likely to change against at least one of lapse of time or change of environment (Hasegawa: Para. 0083; "Since the PIRF that is extracted in the above-described manner is extracted as the matched feature point between all the neighboring images among the SIFT feature points extracted from each image, it is possible to remove the feature points of parts that have a large visual change").

Response to Arguments
Applicant’s contention (see page 11, filed February 17th, 2022) with respect to the objections of the drawings, abstract, and specification under 112(b) after they have been amended has been fully considered and is persuasive.  Therefore, the objections of the drawings, abstract, and specification have been withdrawn.
Applicant’s contention (see page 11, filed February 17th, 2022) with respect to the claim interpretation of “map generator” in claims 1-4 under 112(f) has been fully considered and is not persuasive.
Applicant has contended “that the terms ‘feature point detector’ in claims 1 and 10 and ‘map generator’ in claim 1 are not interpreted under 35 U.S.C. 112(f) because the structural terms ‘detector’ and ‘generator’ connote sufficient structure to one of ordinary skill in the art.” The examiner respectfully disagrees with regards to the “map generator” portion. MPEP 2181(II)(B) recites: “Accordingly, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the specification discloses no corresponding algorithm associated with a computer or microprocessor. Aristocrat, 521 F.3d at 1337-38, 86 USPQ2d at 1242. For example, in Advanced Ground Information Systems, Inc. v. Life360, Inc., 830 F.3d 1341 (Fed. Cir. 2016), the Federal Circuit determined that the term "symbol generator" is a computer-implemented means-plus- function limitation and that "[t]he specifications of the patents-in-suit do not disclose an operative algorithm for the claim elements reciting ‘symbol generator.’" Id. at 1348-49. The Federal Circuit upheld the district court’s determination that the term "symbol generator" is indefinite, observing that "although the district court recognized that the specification describes, in general terms, that symbols are generated based on the latitude and longitude of the participants, it nonetheless determined that the specification fails to disclose an algorithm or description as to how those symbols are actually generated." Id. at 1349 (internal quotation marks and alterations omitted). See also, Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1382-83 (Fed. Cir. 2009) (concluding that the description of a server computer’s "access control manager" software feature was insufficient disclosure of corresponding structure to support the computer-implemented "means for assigning" limitation because "what the patent calls the ‘access control manager’ is simply an abstraction that describes the function of controlling access to course materials … [b]ut how it does so is left undisclosed."); Aristocrat, 521 F.3d at 1334-35 (explaining that "the [patent’s] description of the embodiments is simply a description of the outcome of the claimed functions, not a description of the structure, i.e., the computer programmed to execute a particular algorithm")” which directly contradicts applicant’s arguments that “the structural terms "detector" and "generator" connote sufficient structure to one of ordinary skill in the art” with regards to “generator” as the MPEP clearly stated that “the Federal Circuit determined that the term ‘symbol generator’ is a computer-implemented means-plus- function limitation” which implies that the term “generator” when used to generate something in a computer environment is a generic placeholder for “means” and thus does not “connote sufficient structure to one of ordinary skill in the art”. Applicant is advised that due to this the claim limitation “map generator” will be interpreted as stated in the “Claim Interpretations” section above. If applicant wishes for the limitation of “map generator” to not be interpreted under 112(f) then applicant is able to amend the relevant claim elements in claims 1-4 to read “map generation processor” instead of “map generator” as a processor does connote sufficient structure. Antecedent basis for “map generation processor” lies in page 30 paragraph 0064 of the specification and FIG. 2 of the drawings and thus would not qualify as new matter if amended into the claims.
Applicant’s contention (see page 11, filed February 17th, 2022) with respect to the claim interpretation of “feature point detector” in claims 1 and 10 under 112(f) has been fully considered and is persuasive.  Therefore, the 112(f) claim interpretation of “feature point detector” has been withdrawn.
Applicant’s contention (see pages 11-12, filed February 17th, 2022) with respect to the amendment of claims 1 and 10-12 with regards to amending invariance estimating section," "object recognition section," "feature point collation section," and "self- position estimating section" to be "invariance estimating circuitry," "object recognition circuitry," "feature point collation circuitry," and "self- position estimating circuitry" to avoid interpretation under 112(f) has been fully considered and are persuasive.  Furthermore, applicant’s contention that the terms “circuit” and “circuitry” “connote sufficient structure to one of ordinary skill in the art”. Therefore, the 112(f) claim interpretation of these elements has been withdrawn.  However, upon further consideration, a new ground of rejection is made under 112(a) due to these limitations are considered new matter due to a lack of recitation of the words “circuit” or “circuitry” in the specification. For further analysis of why these limitations are subject to a 112(a) rejection under new matter refer to the above section titled: “Claim Rejections - 35 USC § 112(a)”.
Applicant’s contention (see page 12, filed February 17th, 2022) with respect to the amendment of claim 9 to overcome the rejection under 101 has been fully considered and is persuasive.  Therefore, the rejection of claim 9 under 101 has been withdrawn.
Applicant’s contention (see pages 13-15, filed February 17th, 2022) with respect to the rejection of claim 1 under 101 has been fully considered and is persuasive.  Therefore, the rejection of claim 1 under 101 has been withdrawn.
Applicant’s contention (see page 15 lines 16-17, filed February 17th, 2022) with respect to the rejection of claim 1 under 102 has been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the rejection under 103 of Hasegawa in view of Ramos as stated in the section titled “Claim Rejections - 35 USC § 103” above.
Applicant’s contention (see page 15 lines 18-22 and page 16 lines 1-2, filed February 17th, 2022) with respect to the rejection of claim 1 under 103 has been fully considered and is not persuasive.
Applicant has contended “that Hasegawa in view of Ramos fails to disclose, teach, or suggest that the invariance estimating circuitry further totalizes invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image, a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame, and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame, as recited in amended claim 1 of the present application”. The examiner respectfully disagrees as, stated above in the 103 rejection in this document for claim 1, Hasegawa in view of Ramos does teach “the invariance estimating circuitry further totalizes invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image, a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame, and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame” which can be seen as taught in para 0073, 0079, 0082, and 0083 of Hasegawa, as explained in the 103 section above. While it is true that amended claim 1 is rejected under 103 as rendered obvious Hasegawa in further view Ramos and Karlsson, however the limitations taught by Karlsson are unrelated to the amended limitations applicant has argued that has rendered the 103 rejection under Hasegawa in further view of Ramos unpatentable. Therefore, the previous 103 rejection for the original claim 1 and dependent claims 2-4 is upheld though it is rendered moot due to the amendments made by applicant.
Applicant has also contented (see page 16 lines 9-16, filed February 17th, 2022) that independent claims 8 and 9 are “similarly amended as claim 1. Thus, for the same reasons regarding amended claim 1, amended [claims 8 and 9 are] patent eligible. Furthermore, for the same reasons regarding amended claim 1, the cited art would not have rendered obvious amended [claims 8 and 9] of the present application”. The examiner respectfully disagrees with the same reason as stated in the previous paragraph for claim 1.
Applicant’s contention (see page 13-15, filed February 17th, 2022) with respect to the amendment of claim 1 to overcome the rejection under 101 has been fully considered and is persuasive.  Therefore, the rejection of claim 1 under 101 has been withdrawn.
Applicant’s contention (see page 17 lines 17-27 through page 18 lines 1-18) with respect to the amendment of claim 1 to overcome the rejection under 101 has been fully considered and is persuasive.  Therefore, the rejection of claim 1 under 101 has been withdrawn.
It is noted that applicant has recited: “that amended claim 1 of the present application is not directed to an abstract idea because amended claim 1 as a whole integrates the so-called abstract idea into a practical application”, however this is interpreted as a typo where applicant meant to say “claim 10” instead of “claim 1” in all recitations of the latter in the pages 17-18. If applicant meant for these pages to be directed towards claim 1 then applicant should be advised that doing so would render the argument document not fully responsive to the previous non-final rejection.
Applicant’s contention (see page 18 lines 19-23 and page 19 lines 1-2, filed February 17th, 2022) with respect to the rejection of claim 10 under 103 has been fully considered and is not persuasive.
Applicant has contended “for the same reasons regarding amended claim 1, Applicant respectfully submits that the cited art fails to disclose, teach, or suggest that the key frame is generated based on totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image, wherein a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame, and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame, as recited in amended claim 10 of the present application”. The examiner respectfully disagrees as, stated above in the 103 rejection in this document for claim 10, Hasegawa in view of Ramos does teach “that the key frame is generated based on totalizing invariance score indicating the invariance of the feature point for each reference image for estimating invariance of the reference image, wherein a reference image of which totalized invariance score is higher than a threshold is used for generating the key frame, and a reference image of which totalized invariance score is lower than a threshold is not used for generating the key frame, as recited in amended claim 10 of the present application” which can be seen as taught in para 0065, 0073, and 0083 of Hasegawa, as explained in the 103 section above. Therefore, the previous 103 rejection for the original claim 10 and dependent claims 11-13 is upheld though it is rendered moot due to the amendments made by applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenneth (US Pub. No 20,160,247,394) teaches a classification platform that attaches quality scores to incoming sensor data based, at least in part, on accuracy level, reliability level, relevancy level, or a combination thereof which anticipates the invariance estimation based on feature points extracted from images process from the claims.
Xin Chen and Vladimir Zhukov (US Patent No 20,160,171,884) teaches autonomous vehicles learning locations that have undergone a change based off variances in routes taken during travel.
Crickmore et al. (US Pub. No 20,160,078,760) teaches image processing like pattern recognition applied to vehicles. It would be obvious to one ordinarily skilled in the art that this would be applicable to stationary objects for self-positioning and mapping.
Atsmon et al. (US Pub. No 20,150,377,634) teaches object recognition via image analysis for use in self-positioning in a map for navigation.
Samarasekera et al. (US Pub. No 20,150,268,058) teaches real time object recognition in correlation to location and updates map if objects in images have changed since last observed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663